DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the phrase “composition exhibits deeper embossing...” renders the claim vague and indefinite as how the composition exhibits embossing, should it be that the product formed from the composition exhibit deeper texturing than... or the actual composition is embossed? For the purpose of this office action, the claims have been interpreted as the embossing of the product formed by/with the composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-9, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation with or without Mitchell et al, (hereafter Mitchell), US Patent No. 6,010,595.
	With regard to claims 1-9, 12-15 and 20, Ide teaches a wet-laid paper which is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the claimed range; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. While Ide teaches the use of binders that imparts hydrolyzability to the web, ide teaches that the binder do not have to be so; see ¶-[0040], last sentence, i.e., those binders, the ones that impart hydrolyzability to the web are preferred, but not other that do not hydrolyze the web can be used. Therefore, using other binders, ones that do not impart hydrolyzability to the web would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if used to make the web of taught by Ide. As to the co-refining of the fibers, Ide teaches on ¶-[0079] that the composition, i.e., the stock/furnish which includes the blend of fibers, can be refined so to improve the entanglement of the fibers. Note that if the fibers were refined separately that would not improve the entanglement. Moreover, if applicants believes that it 

    PNG
    media_image1.png
    500
    506
    media_image1.png
    Greyscale

 The properties of the composition of Ide with or without Mitchell, e.g., the embossing of the product formed with the composition, must be inherent as claimed, since the product formed of the reference contains the same blend of fibers made by the same/similar process, or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation with or without Mitchell et al, (hereafter Mitchell), US Patent No. 6,010,595 as applied to claims 1-9, 12-15 and 20 above, and further in view of Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287.
	Ide does not teach the degree of substitution (DS) of the CE staple fibers. However, Matsumura teaches that using a DS in the claimed range improves the biodegradability of the formed product and hence minimizing the pollution burden in the environment; see column 4, lines 27-41. Therefore, using the DS of the CE staple fibers taught by Ide/Mitchell would have been obvious to one of ordinary skill in the art in order to obtain/attain the advantages discussed above. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-17 and 20 have been considered but are moot because the new ground of rejection.
With regard to the rejection under 35 USC §112(b), the arguments are not convincing, because, the claims recite that the composition exhibits deeper embossing, but applicants have not explained how the composition could be embossed, since the composition is a slurry form/state.
Applicants also argues unexpected results. However, applicants have not explained how the refining of a composition to the referred degrees is unexpected, since given time any composition can be refined to desired degree. Even if those Freeness were unexpected, those values are properties of the intermediate product, i.e., the composition/stock/furnish, and applicants have not explained how this would affect the product so to be different from the reference or combination of references which includes the same composition. Moreover, Mitchell clearly teaches Freeness that falls within the argued Freeness; see example 1, shown above. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Wipes Including Cellulose Ester Fibers and Cellulosic Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF